Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are missing in the application contents. It is unclear if they were filed. New formal drawings are required. 

Claim Objections
3.	Claims 11-12 objected to because of the following informalities:  The Claims recite the limitation "the support shank".  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Specification
4.	The disclosure is objected to because it does not follow the arrangement according to the guidelines required by 7 C.F.R. 1.435, see also MPEP 1823.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 4 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 10, the phrases "preferably…" render the claims indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen et al. (US 2007/0217782) cited in IDS, hereinafter “McCutchen”.
As per claim 1, McCutchen discloses a protecting device (see fig. 1) for protecting an optical sensor (e.g., camera 2) for a motor vehicle, said optical sensor comprising an optic (e.g., lens 46 in fig. 1; paragraph 0016, An upward-facing lens is shown at 130), characterized in that the device includes: 
a casing mounted rotatably about a rotation axis (A1) and having a housing configured to receive the optical sensor (see fig. 1; paragraph 0017, Enclosing camera lenses 4, 6 is a transparent volumetric enclosure or shell 24, which defines and encloses a three-dimensional volume. In the implementation of FIG. 1, volumetric enclosure or shell 24 is generally spherical and may be formed of clear plastic or tempered glass to be as optically clear and ripple-free as possible), 
an actuator coupled to the casing in order to rotate the casing and the optical element (fig. 1; paragraph 0024, The rotation of shell 24 is provided by a motor assembly 62 positioned in the support enclosure 64), the actuator including a rotor and a stator  which are configured such that the actuator is a motor having an internal rotor (fig. 1; paragraph 0024, the motor assembly 62 includes a hollow rotor 66 coupled to the shell 24 inside a concentric stator 68).
While fig. 1 of McCutchen does not explicitly disclose an optical element rigidly connected to the casing and configured to be placed in the field of vision of the optical sensor, figs. 7 or 10 of McCutchen discloses an optical element rigidly connected to the casing and configured to be placed in the field of vision of the optical sensor (e.g., flat axial plane 138 or the clear band 172).
Therefore, it would have been obvious for one having skill in the art before the effective filling date of the invention to modify the shell 24 in fig. 1 of McCutchen by in view of the teachings of figs. 7 or 10, by having a flat axial plane 138 or a clear band 172, in order to prevent water drops from collecting at the axial point 136 and interfering with the axial field of view of the upward-facing lens (paragraph 0031) or to prevent anything that would shatter or break the shell causing shards to fly out concentrically from the camera, endangering bystanders, and controlling any failure of its structural integrity (paragraph 0034).  
As per claim 2, McCutchen discloses the protecting device as claimed in claim 1, characterized in that at least part of the rotor extends inside a volume defined by the stator (fig. 1; paragraph 0024, a hollow rotor 66 coupled to the shell 24 inside a concentric stator 68), said at least part of the rotor carrying a magnetic mass (see fig. 6; paragraph 0030, The shell 112 and the rotor 114 have a magnetic bearing element on the bottom 126).
As per claim 3, McCutchen discloses the protecting device as claimed in claim 1, characterized in that the casing is fixed directly on the rotor (the shell 24 is fixed directly on the rotor 66 as shown in fig. 1).
As per claim 4, McCutchen discloses the protecting device as claimed in claim 1, characterized in that the rotor includes three successive portions forming an actuating portion carrying a magnetic mass (see fig. 6; paragraph 0030, The shell 112 and the rotor 114 have a magnetic bearing element on the bottom 126), a guide portion (paragraph 0024, The opening within the hollow rotor 68 allows for the insertion of the camera pedestal 70 within it) and a drive portion rigidly connected to the casing (the top portion of the rotor 66 or 114 rigidly connected to the shell 24 or 112 as shown in figs. 1 or 6), preferably the drive portion has an average diameter with a value greater than the value of the average diameter of the actuating portion.
As per claim 5, McCutchen discloses the protecting device as claimed in claim 1, characterized in that it includes an intermediate piece forming a link between the casing and the rotor (the part where the shell 24 and the rotor 66 overlap each other as shown in fig. 1).
As per claim 6, arguments analogous to those applied for claims 2 and 4-5 are applicable for claim 6.
As per claim 7, McCutchen discloses the protecting device as claimed in claim 5, characterized in that the intermediate piece has an overlapping ring extending the guide portion and overlapping one of the ends of the stator (the hollow part where the shell 24 and the rotor 66 overlap each other as depicted in fig. 1 shows the bottom end overlaps the stator 68).
As per claim 8, McCutchen discloses the protecting device as claimed in claim 1, characterized in that the actuator is a hollow motor (see fig. 1; paragraph 0024,  the motor assembly 62 includes a hollow rotor 66 coupled to the shell 24 inside a concentric stator 68).
As per claim 9, McCutchen discloses the protecting device as claimed in claim 1, characterized in that the optical sensor is extended at one axial end (fig. 1; paragraph 0024, the motor assembly 62 includes a hollow rotor 66 coupled to the shell 24 inside a concentric stator 68 The camera shown here has a pedestal 70 which includes electronics for the sensors associated with the lenses above which are located inside the shell. The opening within the hollow rotor 68 allows for the insertion of the camera pedestal 70 within it as a first step) by a support shank (as shown in fig. 5, the base part that support the ball bearings 108, interpreted as support shank) housed at least partially inside the rotor internal to the hollow motor (as shown in fig. 1).
As per claim 10, McCutchen discloses the protecting device as claimed in claim 1, characterized in that it includes a mobile part and a fixed part (see fig 5), the mobile part including at least the rotor and the casing (see figs. 1 and 5, rotor 66 or 114 and the shell 24 or 112), and the fixed part including at least the stator (figs. 1 and 5, stator 68 or 116 and the base part that support the ball bearings 108) and characterized in that it includes at least one rolling bearing, preferably two, arranged between the mobile part and the fixed part (fig. 6; paragraph 0029, Ball bearings 108 serve as a backup support for the bottom surface 110 when the shell 112 and rotor 114 are spinning slowly or at rest. As the speed of rotation of the rotor within the stator 116 increases, air is directed into the gap beneath the bottom surface, and the air pressure floats the rotor and shell away from the ball bearings and from the stator so it can spin in the air).
As per claim 11, McCutchen discloses the protecting device as claimed in claim 10, characterized in that at least one of the rolling bearings is arranged between the rotor and the support shank (see fig. 5, ball bearings 108 is between the bottom surface 110 of the rotor 114 and the supporting base part, interpreted as supporting shank).

10.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCutchen et al. (US 2007/0217782) in further view of Howack et al. (US 2018/0226871) hereinafter “Howack”.
As per claim 12, McCutchen discloses the protecting device as claimed in claim 1; however, McCutchen does not explicitly disclose the stator includes a transverse wall perpendicular to the rotation axis of the casing and placed in the opposite direction to the optical element, the transverse wall including a sleeve for receiving an end of the support shank.
In an analogous art, Howack discloses the stator includes a transverse wall perpendicular to the rotation axis of the casing and placed in the opposite direction to the optical element (fig. 1, the bottom part of the stator overmould 12 that is perpendicular to the rotation axis), the transverse wall including a sleeve for receiving an end of the support shank (as shown in fig. 1, the bottom part of the stator overmould 12 that is perpendicular to the rotation axis support the end part of the spindle 13, interpreted as shank).
 Therefore, it would have been obvious for one having skill in the art before the effective filling date of the invention to modify the motor of McCutchen in view of Howack, by having a stator that includes a transverse wall perpendicular to the rotation axis of the casing and placed in the opposite direction to the optical element, the transverse wall including a sleeve for receiving an end of the support shank.  It is just a matter of design choice for the inventor to choose the right design to support the shank or spindle end part of the motor for the intended purpose of the invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/           Primary Examiner, Art Unit 2482